Jordan, C. J.
Appellees were charged by indictment with having committed the crime of perjury. Upon their motion, the court quashed the indictment over the exceptions of the State, and granted the latter sixty days in which to file a bill of exceptions.
No final judgment whatever appears to have been rendered and entered in the case, and the State seems to have appealed from the ruling of the court in sustaining the motion to quash the indictment.
The rule is well .affirmed that an appeal to this court, in a criminal cause, whether prosecuted by the State or defendant, must be taken from a final judgment; otherwise, this court has no jurisdiction to entertain the appeal. Erganbright v. State, 148 Ind. 180, and cases there cited. No final judgment having been rendered in this cause, the appeal is therefore dismissed.